Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 4/5/2021. Claims 1-2, 5-9, 12-16, 19-20 are allowed and claims 3-4, 10-11, and 17-18 are cancelled. Claims 1, 8, and 15 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of: receiving a specification comprising an input and output example; synthesizing a plurality of programs that meet the specification, wherein the synthesizing each of the plurality of programs comprises synthesizing subprograms for each of a plurality of levels of branching decisions in a search tree, wherein each branching decision comprises a plurality of paths, wherein synthesizing a plurality of programs comprises: selecting a first score model, for subprograms corresponding to a first branching decision; predicting a ranking score for each of the plurality of subprograms corresponding to the first branching decision using the first score model based on generalization of each program to unseen inputs; paring the plurality of subprograms corresponding to the first branching decision based on the ranking score to reduce branches of the search tree; ranking the pared subprograms based on a ranking function; selecting a set of top 

The prior art of record (Gulwani et al. US Patent 9,552,335 B2, Rajanna et al. US PG Pub. 2015/0143339 A1, Kalai et al. US PG Pub. 2013/0346982 A1, and Singh US PG Pub. 2017/0161027 A1) teaches synthesizing programs to meet a specification comprising input and output examples, that the synthesized programs may comprise a plurality of subprograms corresponding to levels of branching decisions, and that the synthesizing of the program may include generating a plurality of subprograms for each of the branching decisions, scoring/ranking/etc. the subprograms for each branching decision, and selecting the highest ranked/scored/etc. subprogram for each branching decision to be included in the synthesized program. However, the prior art fails to render an obviousness of: selecting a first score model for subprograms corresponding to a first branching decision, predicting a ranking score for each of the plurality of subprograms corresponding to the first branching decision using the first score model based on generalization of each program to unseen inputs, and paring the plurality of subprograms corresponding to the first branching decision based on the ranking score to reduce branches of the search tree, before ranking the pared subprograms based on a ranking function, selecting a set of top ranked subprograms from the pared subprograms corresponding to the first branching decision, repeating the selecting of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193